FOR PUBLICATION                              FILED
                  UNITED STATES COURT OF APPEALS                           JUL 6 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

GARY TOMCZYK,                                  No.    16-72926

               Petitioner,                     Agency No. A029-468-078

 v.
                                               ORDER
MERRICK B. GARLAND, Attorney
General,

               Respondent.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition is vacated.